Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

USC 112, 6th paragraph interpretation 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Claim limitation has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language to perform various function without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 10-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

Claims 10-18 recite the limitation of "a divider configured” which has a corresponding structure as seen in Figure 1, Divider 110.

Claims 10-18 recite the limitation of "a determiner configured” which has a corresponding structure as seen in Figure 1, Determiner 120.

Claims 10-18 recite the limitation of "a decoder configured” which has a corresponding structure as seen in Figure 1, Decoder 130

The Examiner believes that the above limitation invokes USC 112, 6th paragraph and has a corresponding structure and algorithm as seen in the Applicant’s specification in Figure 1.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 10 recite a limitation such as “generating a decoding … including one or more critical sets the specific partition being selected from among the one or more partitions based on the number of critical sets included in each partition… storing at least one of first information corresponding to a first bit of the critical sets and second information corresponding to a second bit of the critical sets”

Claims 1-3 and 10-12 recite a limitation such as “most critical sets” and “number of critical sets”

The recited limitation such as “critical sets” or “most critical sets” renders this limitation indefinite because it is unclear how to determine which U0-U15 (as shown on figure 3 of Applicant) are considered as critical set  (node) and not as a “frozen node”, “information node” or “mixed node”.   It is unclear because an ordinary person would not able to determine which nodes such as “frozen node”, “information node” or “mixed node” are considered “critical set” node or “most critical set” node. 


    PNG
    media_image1.png
    447
    737
    media_image1.png
    Greyscale

In this case (figure 3 below), it is unclear how to determine u5, u6, u10 or u12 as a critical set node.

In this case (figure 3 below), it is unclear how to determine which one of the critical sets of u5, u6, u10 or u12 as a most critical set node, in comparing to as a regular critical set node or medium critical set node.

Claims 1-3 and 10-12 recite a limitation such as “determining a memory size for storing a primary … based on the number of critical sets included in each partition”

Examiner carefully reviewed the specification for “determining a memory size for storing…based on the number of critical sets”

[0050] The determiner 120 may select a specific partition from among one or more partitions based on the number of critical sets included in each partition and determine a memory size for storing a primary decoding result based on the specific partition.

[0052] The determiner 120 according to an embodiment may determine the memory size for storing the primary decoding result based on the number of critical sets included in the specific partition.

[0088] Then, the polar code decoding apparatus 100 selects a specific partition from among one or more partitions based on the number of critical sets included in each partition and determines a memory size for storing a primary decoding result to be used for re-decoding based on the specific partition (630).

The recited limitation such as “determining a memory size for storing…based on the number of critical sets” because Applicant fails to specify a method of determining a memory storage size according to the number of critical sets.  It is unclear what the memory size is required for storing “critical set” nodes.  As best as understood, any memory size that can store is adequate.


Claims 1 and 10 recite a limitation such as “re-decoding is performed from the bit with the lowest log likelihood ratio value, when the decoder fails a cyclic redundancy check (CRC) detection in the decoding”

The recited limitation such as “re-decoding is performed …when the decoder fails a cyclic redundancy check (CRC) detection in the decoding” renders this limitation indefinite because the recited claims do not perform “a cyclic redundancy check (CRC) detection” at all.  As such, it is unclear how it can determine “when CRC detection fails” so that it can perform “re-decoding”

Claims 1, 3, 10 and 12 recite the limitation "the number of critical sets".  There is insufficient antecedent basis for this limitation in the claim.

Claims 1 and 10 recites the limitation "the codeword”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1 and 10 recites the limitation " wherein the decoding includes storing at least one of first information corresponding to a first bit of the critical sets and second information corresponding to a second bit of the critical sets in nodes of each of stages of a memory for storing the primary decoding result, as information for re-decoding”.  

The recited limitation such as “as information” renders this limitation indefinite because it is unclear whether “as information” is referred to “primary decoding results”, “first information” or “second information”.

Claims 1 and 10 recites the limitation " wherein the decoding includes storing at least one of first information corresponding to a first bit of the critical sets and second information corresponding to a second bit of the critical sets in nodes of each of stages of a memory for storing the primary decoding result, as information for re-decoding”.  

The recited limitation such as “storing the primary decoding result” renders this limitation indefinite because it is unclear which output data is considered as “the primary decoding result”.  

It is well-known that the method of “storing at least one of first information corresponding to a first bit of the critical sets and second information corresponding to a second bit of the critical sets in nodes of each of stages of a memory” is just storing data into the memory.  That method of storing into the memory does not produce a primary decoding result at all.  It is unclear how it can produce a primary decoding result when decoder does not decode and output a “primary decoding result”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaddar et al. (US 2021/0,099,188), and further in view of Wang et al. (US 2022/0,149,868), in view of Kamiya (US 2022/0,206,746)

As per claim 1:
As per claim 10:

Ghaddar discloses:

A method of decoding a polar code, comprising: 

A polar code decoding apparatus comprising: a divider…, a determiner…, a decoder
(Ghaddar, Figs. 1-3 Successive Cancellation List decoding tree for polar code)
(Ghaddar, Figs. 4-5 Method for SCL decoding tree for polar code)
(Ghaddar, Fig. 6, [0048] The processor 620 may execute, for example, software (e.g., a program 640) to control at least one other component (e.g., a hardware or a software component) of the electronic device 601 coupled with the processor 620, and may perform various data processing or computations)

generating a decoding tree in which a plurality of nodes including one or more critical sets for a polar-encoded codeword are formed in a hierarchical structure; 
(Ghaddar, [0025] FIG. 1 is … an SCL decoding tree of a length-16 polar code. Each node 102 of the tree is associated with a constituent code. Vectors of LLRs for the code bits are provided from parent nodes to child nodes, ….)
 (Ghaddar, [0044] FIG. 4 is a …method for decoding a polar code, according to an embodiment. At 402, an SSCL decoding tree is generated for the polar code. The SSCL decoding tree includes a plurality of nodes. Each node is associated with a constituent code. The SSCL decoding tree determines frozen bits and information bits of the polar code….)

dividing the decoding tree into one or more partitions, 
(Ghaddar, [0025] FIG. 1 is a diagram illustrating an SCL decoding tree for a polar code. Specifically, FIG. 1 illustrates an SCL decoding tree of a length-16 polar code. Each node 102 of the tree is associated with a constituent code. Vectors of LLRs for the code bits are provided from parent nodes to child nodes, while hard decision values of the code bits are provided back from child nodes to parent nodes.)

each partition equally including lowest nodes of the decoding tree; 
(Ghaddar, Figs 1-3, lowest nodes of the decoding tree is at the bottom)


(Ghaddar, Figs 1-3, lowest nodes of the decoding tree is at the bottom)

decoding the codeword primarily by using a successive cancellation (SC) decoding technique, 
(Ghaddar, [0025] FIG. 1 is … an SCL decoding tree of a length-16 polar code. Each node 102 of the tree is associated with a constituent code. Vectors of LLRs for the code bits are provided from parent nodes to child nodes, ….)
 (Ghaddar, [0044] FIG. 4 is a …method for decoding a polar code, according to an embodiment. At 402, an SSCL decoding tree is generated for the polar code. The SSCL decoding tree includes a plurality of nodes. Each node is associated with a constituent code. The SSCL decoding tree determines frozen bits and information bits of the polar code….)

wherein the decoding includes storing at least one of first information corresponding to a first bit of the critical sets and second information corresponding to a second bit of the critical is sets in nodes of each of stages of a memory for storing the primary decoding result, as information for re-decoding, and 
(Ghaddar, [0025] FIG. 1 is … an SCL decoding tree of a length-16 polar code. Each node 102 of the tree is associated with a constituent code. Vectors of LLRs for the code bits are provided from parent nodes to child nodes, ….)
 (Ghaddar, [0044] FIG. 4 is a …method for decoding a polar code, according to an embodiment. At 402, an SSCL decoding tree is generated for the polar code. The SSCL decoding tree includes a plurality of nodes. Each node is associated with a constituent code. The SSCL decoding tree determines frozen bits and information bits of the polar code….)

Ghaddar does not disclose:
in the decoding, a bit with a lowest log likelihood ratio (LLR) value in the codeword is flipped based on the information for re-decoding and re-decoding is performed from the bit with the lowest log likelihood ratio value, when a cyclic redundancy check (CRC) detection fails.

Wang discloses:
in the decoding, a bit with a lowest log likelihood ratio (LLR) value in the codeword is flipped based on the information for re-decoding and re-decoding is performed from the bit with the lowest log likelihood ratio value, when a cyclic redundancy check (CRC) detection fails.
(Wang, [0039] After determining the reliability of each of the bit positions in the decoding tree according to the above disclosure, in step S430, the processor 304 may select a first specific bit position among the above-mentioned bit positions based on the reliability of each of the bit positions.
(Wang, [0040] … the first specific bit position may have the lowest reliability among the above-mentioned bit positions. That is, the processor 304 may select the bit position with the lowest reliability to perform the subsequent SCL flip operation)
(Wang,  [0043] In addition, in an embodiment, if the processor 304 determines that a decoding failure occurs after performing step S440 (that is, none of the surviving paths passes the CRC), the processor 304 may select a second specific bit position as the to-be-flipped bit position based on the reliability of each of the bit positions, and this second specific bit position may have the second lowest reliability among the above-mentioned bit positions. After that, the processor 304 may perform the SCL flip operation on the polar code decoding tree based on the second specific bit position. That is, the processor 304 may select the bit position with the second lowest reliability to perform another SCL flip operation)
(Wang,  [0044] … if the processor 304 determines that a decoding failure occurs again after performing step S440, the processor 304 may select the bit position with the third lowest reliability to perform another SCL flip operation, and this process can be continually repeated until the correct decoding path is found)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate flipping based on reliability bits of Wang into the system in order to correctly decoding data.
(Wang,  [0044] … if the processor 304 determines that a decoding failure occurs again after performing step S440, the processor 304 may select the bit position with the third lowest reliability to perform another SCL flip operation, and this process can be continually repeated until the correct decoding path is found)

Ghaddar-Wang does not disclose:
determining a memory size for storing a primary decoding result

Kamiya discloses:
determining a memory size for storing a primary decoding result
(Kamiya [0050] … decoder in FIG. 9 includes a memory 901 that stores decoder input, a memory 902 that stores internal data, and a memory 903 that stores a list of decoder outputs)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate adequate memory size (fig. 9 901-903) of Kamiya into the system of Ghaddar-Wang in order for storing input data, internal data and decoding results.  
(Kamiya [0050] … decoder in FIG. 9 includes a memory 901 that stores decoder input, a memory 902 that stores internal data, and a memory 903 that stores a list of decoder outputs)

As per claim 2:
As per claim 11:
Ghaddar-Wang-Kamiya further discloses:
wherein the determining of the memory size includes selecting, from among the one or more partitions, a partition including most critical sets as the specific partition.
(Kamiya [0050] … decoder in FIG. 9 includes a memory 901 that stores decoder input, a memory 902 that stores internal data, and a memory 903 that stores a list of decoder outputs)

As per claim 3:
As per claim 12:
Ghaddar-Wang-Kamiya further discloses:
wherein the determining of the memory size includes determining the memory size for storing the primary decoding result based on the number of critical sets included in the specific partition.
(Kamiya [0050] … decoder in FIG. 9 includes a memory 901 that stores decoder input, a memory 902 that stores internal data, and a memory 903 that stores a list of decoder outputs)

As per claim 4:
As per claim 13:
Ghaddar-Wang-Kamiya further discloses:
wherein the first information is state information about each of stages of the memory for performing successive cancellation decoding when the first bit is re- decoded, and the second information is state information about each of the stages of the memory for performing the successive cancellation decoding when the second bit is re-decoded.
(Wang, [0039] After determining the reliability of each of the bit positions in the decoding tree according to the above disclosure, in step S430, the processor 304 may select a first specific bit position among the above-mentioned bit positions based on the reliability of each of the bit positions.
(Wang, [0040] … the first specific bit position may have the lowest reliability among the above-mentioned bit positions. That is, the processor 304 may select the bit position with the lowest reliability to perform the subsequent SCL flip operation)
(Wang,  [0043] In addition, in an embodiment, if the processor 304 determines that a decoding failure occurs after performing step S440 (that is, none of the surviving paths passes the CRC), the processor 304 may select a second specific bit position as the to-be-flipped bit position based on the reliability of each of the bit positions, and this second specific bit position may have the second lowest reliability among the above-mentioned bit positions. After that, the processor 304 may perform the SCL flip operation on the polar code decoding tree based on the second specific bit position. That is, the processor 304 may select the bit position with the second lowest reliability to perform another SCL flip operation)
(Wang,  [0044] … if the processor 304 determines that a decoding failure occurs again after performing step S440, the processor 304 may select the bit position with the third lowest reliability to perform another SCL flip operation, and this process can be continually repeated until the correct decoding path is found)

As per claim 5:
As per claim 14:
Ghaddar-Wang-Kamiya further discloses:
wherein the decoding includes storing the first information in a first node of each of the stages of primary decoding result based on a result of performing a shift operation on each of the first bit and the second bit.
(Wang, [0039] After determining the reliability of each of the bit positions in the decoding tree according to the above disclosure, in step S430, the processor 304 may select a first specific bit position among the above-mentioned bit positions based on the reliability of each of the bit positions.
(Wang, [0040] … the first specific bit position may have the lowest reliability among the above-mentioned bit positions. That is, the processor 304 may select the bit position with the lowest reliability to perform the subsequent SCL flip operation)
(Wang,  [0043] In addition, in an embodiment, if the processor 304 determines that a decoding failure occurs after performing step S440 (that is, none of the surviving paths passes the CRC), the processor 304 may select a second specific bit position as the to-be-flipped bit position based on the reliability of each of the bit positions, and this second specific bit position may have the second lowest reliability among the above-mentioned bit positions. After that, the processor 304 may perform the SCL flip operation on the polar code decoding tree based on the second specific bit position. That is, the processor 304 may select the bit position with the second lowest reliability to perform another SCL flip operation)
(Wang,  [0044] … if the processor 304 determines that a decoding failure occurs again after performing step S440, the processor 304 may select the bit position with the third lowest reliability to perform another SCL flip operation, and this process can be continually repeated until the correct decoding path is found)

Ghaddar-Wang-Kamiya further discloses:
memory size for storing
(Kamiya [0050] … decoder in FIG. 9 includes a memory 901 that stores decoder input, a memory 902 that stores internal data, and a memory 903 that stores a list of decoder outputs)
decoder input, a memory 902 that stores internal data, and a memory 903 that stores a list of decoder outputs)

As per claim 6:
As per claim 15:
Ghaddar-Wang-Kamiya further discloses:
wherein the decoding includes storing the second information in the second node when a result of a first shift operation on the first bit is different from a result of a second shift operation on the second bit.
(Kamiya [0050] … decoder in FIG. 9 includes a memory 901 that stores decoder input, a memory 902 that stores internal data, and a memory 903 that stores a list of decoder outputs)

As per claim 7:
As per claim 16:
Ghaddar-Wang-Kamiya further discloses:

wherein the first shift operation is an operation of performing a right shift by as much as the stage of 
(Wang, [0039] After determining the reliability of each of the bit positions in the decoding tree according to the above disclosure, in step S430, the processor 304 may select a first specific bit position among the above-mentioned bit positions based on the reliability of each of the bit positions.
(Wang, [0040] … the first specific bit position may have the lowest reliability among the above-mentioned bit positions. That is, the processor 304 may select the bit position with the lowest reliability to perform the subsequent SCL flip operation)
(Wang,  [0043] In addition, in an embodiment, if the processor 304 determines that a decoding failure occurs after performing step S440 (that is, none of the surviving paths passes the CRC), the processor 304 may select a second specific bit position as the to-be-flipped bit position based on the reliability of each of the bit positions, and this second specific bit position may have the second lowest reliability among the above-mentioned bit positions. After that, the processor 304 may perform the SCL flip operation on the polar code decoding tree based on the second specific bit position. That is, the processor 304 may select the bit position with the second lowest reliability to perform another SCL flip operation)
(Wang,  [0044] … if the processor 304 determines that a decoding failure occurs again after performing step S440, the processor 304 may select the bit position with the third lowest reliability to perform another SCL flip operation, and this process can be continually repeated until the correct decoding path is found)

Ghaddar-Wang-Kamiya further discloses:
memory size for storing
(Kamiya [0050] … decoder in FIG. 9 includes a memory 901 that stores decoder input, a memory 902 that stores internal data, and a memory 903 that stores a list of decoder outputs)

As per claim 8:
As per claim 17:
Ghaddar-Wang-Kamiya further discloses:

wherein the decoding includes storing an accumulated value of the result of the first shift operation as the first information in the first node and an accumulated value of the result of the second shift operation as the second information in the second node, s based on the result of the first shift operation and the result of the second shift operation.
(Wang, [0039] After determining the reliability of each of the bit positions in the decoding tree according to the above disclosure, in step S430, the processor 304 may select a first specific bit position among the above-mentioned bit positions based on the reliability of each of the bit positions.
(Wang, [0040] … the first specific bit position may have the lowest reliability among the above-mentioned bit positions. That is, the processor 304 may select the bit position with the lowest reliability to perform the subsequent SCL flip operation)
(Wang,  [0043] In addition, in an embodiment, if the processor 304 determines that a decoding failure occurs after performing step S440 (that is, none of the surviving paths passes the CRC), the processor 304 may select a second specific bit position as the to-be-flipped bit position based on the reliability of each of the bit positions, and this second specific bit position may have the second lowest reliability among the above-mentioned bit positions. After that, the processor 304 may perform the SCL flip operation on the polar code decoding tree based on the second specific bit position. That is, the processor 304 may select the bit position with the second lowest reliability to perform another SCL flip operation)
(Wang,  [0044] … if the processor 304 determines that a decoding failure occurs again after performing step S440, the processor 304 may select the bit position with the third lowest reliability to perform another SCL flip operation, and this process can be continually repeated until the correct decoding path is found)

As per claim 9:
As per claim 18:
Ghaddar-Wang-Kamiya further discloses:
wherein the decoding includes storing the accumulated value of the result of the first shift operation and the accumulated value of the result of the second shift operation by adding, to the first node and the second node, respectively, 
a preset first value when the result of the first shift operation and the result of the second shift operation are the same, and a preset second value when the result of the first shift operation and the result of the second shift operation are different.
(Wang, [0039] After determining the reliability of each of the bit positions in the decoding tree according to the above disclosure, in step S430, the processor 304 may select a first specific bit position among the above-mentioned bit positions based on the reliability of each of the bit positions.
(Wang, [0040] … the first specific bit position may have the lowest reliability among the above-mentioned bit positions. That is, the processor 304 may select the bit position with the lowest reliability to perform the subsequent SCL flip operation)
(Wang,  [0043] In addition, in an embodiment, if the processor 304 determines that a decoding failure occurs after performing step S440 (that is, none of the surviving paths passes the CRC), the processor 304 may select a second specific bit position as the to-be-flipped bit position based on the reliability of each of the bit positions, and this second specific bit position may have the second lowest reliability among the above-mentioned bit positions. After that, the processor 304 may perform the SCL flip operation on the polar code decoding tree based on the second specific bit position. That is, the processor 304 may select the bit position with the second lowest reliability to perform another SCL flip operation)
(Wang,  [0044] … if the processor 304 determines that a decoding failure occurs again after performing step S440, the processor 304 may select the bit position with the third lowest reliability to perform another SCL flip operation, and this process can be continually repeated until the correct decoding path is found)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111